Citation Nr: 0523156	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-25 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Whether new and material evidence has been received which 
would serve to reopen a previously denied claim of 
entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  




INTRODUCTION

The veteran served on active duty from May 1960 to July 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

Procedural history

In a December 1961 rating decision, the RO in St. Paul, 
Minnesota denied the veteran's claim of entitlement to 
service connection for transient hypertension with 
tachycardia.   The veteran did not appeal that decision.  

In August 1993, the veteran sought to reopen the claim.  In a 
rating decision dated in January 1994, the RO continued the 
prior denial of the claim on the basis that evidence added to 
the record contained no information indicating that the 
veteran's heart disease began in, or was aggravated during, 
active service.  The veteran disagreed, but did not perfect 
an appeal as to the January 1994 decision.  

The veteran again sought to reopen his claim in 1998.  In a 
November 1998 rating decision the RO found that new and 
material evidence had not been submitted and denied the 
claim.  The veteran appealed that decision to the Board.  In 
a decision dated in June 2000, the Board determined that new 
and material evidence had not been received that was 
sufficient to reopen the claim.  

In February 2001, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking service connection for heart problems and 
hypertension.  In a rating decision dated in March 2002, the 
RO determined that the previously denied claim of entitlement 
to service connection for a heart condition had not been 
reopened.  The veteran's disagreement with that decision led 
to this appeal.  

In September 2003, the veteran indicated that he wanted a 
hearing before the Board.  In statements received in January 
2005 and February 2005, however, the veteran's representative 
stated that the veteran no longer wants a hearing before the 
Board, thereby withdrawing the hearing request.  

In June 2005, the Board received a motion to advance the 
veteran's case on the Board's docket based on financial 
hardship and a statement from the veteran's landlords, 
indicating that they were declaring bankruptcy.  In a letter 
dated in July 2005, a Deputy Vice Chairman of the Board 
notified the veteran that his statement did not meet the 
criteria for good cause and suggested that if he could 
provide a copy of the bankruptcy petition from his landlords 
and a statement from the landlords that he, the veteran, no 
longer had a place to live, all due consideration would be 
given to the evidence in deciding if the circumstances 
legally justified consideration of his appeal prior to others 
docketed before it.  

In a statement received at the Board in August 2005, the 
veteran asserted that he had previously sent the Board a copy 
of his landlords' bankruptcy petition by facsimile 
transmission.  He also stated that he has a place to live but 
has a lot of bills he need to clear up.  The Board notes that 
the bankruptcy petition has not been associated with the 
claims file, and that mere delinquency in meeting financial 
obligations is not considered sufficient reason for advancing 
a case on the Board's docket.    

Since the veteran's motion to advance his case on the docket 
has been denied, and that motion has not been effectively 
renewed, the Board will proceed in regular docket order.    

Issue not on appeal

Review of the record shows that in a rating decision dated in 
December 2004, the RO denied entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 for coronary artery 
disease, claimed as due to treatment at a VA medical facility 
in 2001.  The RO informed the veteran of this decision in a 
letter dated in January 2005 and at that time informed the 
veteran of his appellate rights.  There is no indication in 
the record before the Board that the veteran has disagreed 
with that decision, and so the claim for benefits under the 
provisions of 38 U.S.C. § 1151 is not before the Board on 
appeal.  See Archbold v. Brown, 9 Vet. App. 124 (1996) 
[notice of disagreement initiates appellate review in VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  In a June 2000 decision, the Board determined that the 
previously denied claim of entitlement to service connection 
for heart disability had not been reopened.  

2.  Much of the evidence associated with the claims file 
subsequent to the Board's June 2000 decision is duplicative 
or cumulative of that previously of record; that which is new 
does not bear substantially on the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
cardiovascular disease.  


CONCLUSIONS OF LAW

1.  The Board's June 2000 decision denying service connection 
for heart disability (on the basis that new and material 
evidence had not been received to reopen the claim ) is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100 (2004).  

2.  The evidence received since the Board's June 2000 
decision is not new and material, and the claim of 
entitlement to service connection for cardiovascular disease 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
cardiovascular disease, which includes hypertension.  
Implicit in his presentation is the contention that evidence 
added to the record since the June 2000 Board decision is new 
and material evidence which warrants reopening of the claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Duty to notify

The VCAA provides that VA shall notify the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that a VCAA notice, as required under 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini the 
Court also observed that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence VA will seek to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that VA must strictly comply with all 
relevant provisions of the VCAA.  

The March 2002 rating decision and the July 2003 statement of 
the case notified the veteran of the reasons and bases for 
the denial of the reopening of his claim.  
The statement of the case set forth the laws and regulations 
pertinent to this case as they pertain to finality and the 
reopening of claims.  In addition, the RO issued supplemental 
statements of the case in January 2004 and in January 2005 in 
which it explained that it had determined that evidence added 
to the record was not new and material to reopen the 
veteran's claim.   

In addition, and crucially, in a letter dated in October 
2003, the RO notified the veteran of his and VA's 
responsibilities under the VCAA.  The RO notified the veteran 
that it needed medical evidence that his heart disability was 
related to his military service.  It specifically advised him 
that VA would obtain any relevant records from any Federal 
agency, to include service medical records or other military 
records and medical records from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  It also advised him 
that, on his behalf, VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency and that 
this could include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the October 2003 VCAA letter, the RO notified the veteran 
that he must provide VA with enough information about his 
records so that VA could request them from the person or 
agency that had them, and the RO furnished him with VA Forms 
21-4142, Authorization and Consent to Release Information.  
The RO advised the veteran that if the holder of the records 
declined to give VA the records or asked for a fee to provide 
them, VA would notify him of the problem.   The RO also 
notified the veteran that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  

Also, in a letter dated in January 2005, the RO requested 
that the veteran let VA know if there was any other evidence 
or information he thought would support his claim.  The RO 
also requested that the veteran send VA any evidence in his 
possession that pertains to his claim.  This satisfies the 
fourth, "give us everything you've got" requirement found 
in 38 C.F.R. § 3.159(b) and Pelegrini.

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until October 2003, well after the 
initial unfavorable RO determination in the claim on appeal 
in march 2002.  The Board finds that the failure to provide 
the veteran with the specific type of notice outlined in the 
VCAA prior to the initial unfavorable RO determination has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case to correct such error.  See 
38 U.S.C.A. § 7261(b) (West Supp. 2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Here, after VCAA notice was provided to the veteran in 
October 2003, he was accorded ample opportunity to provide 
evidence and argument in support of his claim.  The claim was 
readjudicated in January 2004 and in January 2005.  Under 
there circumstances, no prejudice arises from the timing of 
the initial VCAA notice.
The veteran and his representative have identified no such 
prejudice.

Duty to assist

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A.  

The veteran's representative has argued that the veteran 
should be provided a medical examination with a medical 
opinion as to whether the veteran's current cardiovascular 
disability is in any way related to symptoms he experienced 
in service.  As to this argument, the Board must reiterate 
that VA is under no obligation to assist in the development 
of a claim based on the submission of new and material 
evidence until such evidence is considered to have been 
received.  In view of the decision rendered herein, no such 
assistance need be undertaken.  
The Board adds that the veteran has been accorded the 
opportunity to present competent medical nexus evidence in 
support of his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).  The 
evidence of record includes multiple written statements from 
the veteran and his representative.  As was noted in the 
Introduction, the veteran 
initially requested a hearing before a Veterans Law Judge, 
but that request was later withdrawn.

The Board will therefore proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation of preexisting injury or 
disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2004).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  Since the 
veteran filed his application to reopen his claim for heart 
problems and hypertension in February 2001, 38 C.F.R. 
§ 3.156(a) as it was in effect before August 29, 2001 is 
applicable.  As relevant in this case, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

Factual background

The "old" evidence

The veteran's April 1960 enlistment examination report showed 
a diagnosis of transient hypertension and tachycardia, 
"probably due to excitement," and a finding that the 
veteran was fit for duty.  The service medical records show 
no complaints or clinical findings with regard to 
hypertension or a heart condition.  At a July 1960 medical 
examination, the veteran's blood pressure was 124/68, and the 
physician evaluated the veteran's heart as normal.  In a May 
1961 request for a neuropsychiatric consultation, the 
requesting physician stated that physical examination of the 
veteran was entirely negative except for a high normal blood 
pressure, 140/90.  At the veteran's discharge examination in 
July 1961, the veteran's blood pressure was 120/80.  The 
physician evaluated the veteran's heart (thrust, size, 
rhythm, and sounds) as normal.  

The veteran left naval service in July 1961.  In September 
1961, he filed a claim of entitlement to service connection 
for a heart murmur and high blood pressure, for which he said 
he had received treatment in service.  

In a December 1961 rating decision the RO determined that the 
transient hypertension with tachycardia noted at induction 
was not aggravated by service.  The RO informed the veteran 
of that decision and gave him notice of his right to appeal 
by means of a letter dated in December 1961.  The veteran did 
not indicate disagreement with that decision, which became 
final.  

In a statement received in August 1993, the veteran said that 
on active duty he had a heart murmur, which had gotten much 
worse.  He stated that he was requesting service connection.  
In a rating decision dated in January 1994, the RO found that 
evidence added to the record contained no information 
indicating that the veteran's heart disease began during 
active duty or was permanently aggravated beyond normal 
progression by active duty.  

Evidence that had been added to the record included private 
clinical records, including pre-service records dated from 
January 1949 to August 1957.  In a note dated in August 1956, 
the clinician noted that the veteran's father said the 
veteran's heart pounded hard when he worked hard.  There was 
a systolic murmur radiating into the neck, and another, or 
same, in the mitral area.  Blood pressure was 130/100.  The 
murmur increased with exercise, and the physician said it 
sounded pathological.  The impression was probable aortic 
stenosis and mitral insufficiency, mild, inactive.  

Also added to the record by January 1994 were private and VA 
medical records dated from the early 1980s to 1993.  Those 
records include a range of blood pressure readings, with 
treatment for hypertension with Dyazide in the early 1980s.  
In May 1992, the veteran reported that he had had blood 
pressure problems for about eight years.  Clinical records in 
the early 1990s refer to a questionable mild transient 
ischemic attack in May 1992 related to poorly controlled 
blood pressure.  Physicians noted a Grade III-VI systolic 
murmur, and the assessment included aortic stenosis.  The 
records include a VA hospital summary showing that the 
veteran was hospitalized in August 1993 with a history of 
hypertension, cerebrovascular accident in 1992, and aortic 
stenosis.  While hospitalized he underwent aortic valve 
replacement.  

The veteran disagreed with the RO's January 1994 decision.  
The RO issued a statement of the case, but the veteran did 
not file a substantive appeal, and the rating decision became 
final.  

In connection with a 1998 request to reopen his claim, the 
veteran asserted that he had a "bad heart" when he was 
accepted for enlistment and that his condition was aggravated 
in service by the stress of working "20 hours a day" and 
"walking 25 miles with a pack on his back."  He maintained 
that the heart surgery in 1993 was the result of the 
worsening of his heart condition and hypertension during 
service.  Evidence submitted by the veteran included copies 
of his service medical records and service personnel records, 
and additional medical records, both VA and private.  The 
service personnel records make no reference to the veteran's 
health status during active duty, and the service medical 
records duplicated the originals that were previously of 
record.  

Other evidence added to the record subsequent to the January 
1994 rating decision included VA medical records associated 
with VA hospitalization for septoplasty in July 1965.  On 
physical examination on admission, the physician noted normal 
sinus rhythm and said there was no murmur.  The veteran's 
blood pressure was 130/70.  Other added records document VA 
hospitalization from September 1967 to October 1967 in 
conjunction with complaints of abdominal pain.  On admission, 
the veteran gave a history of a congenital heart defect that 
he said was healed over, and a remaining murmur.  On physical 
examination, heart sounds were normal with a question of a 
slight systolic murmur over the left apex of the heart.  The 
veteran's blood pressure was 120/75.  

Also added were private medical records, including records 
from the Mayo Health Systems showing treatment as for 
contusions of the left arm and thigh in September 1961 and 
treatment for a plantar wart in September 1966 at which time 
the veteran was noted to have questionable hypertension.  The 
records refer to a one-day hospitalization in July 1974 and 
show that the veteran was hospitalized with left-sided 
weakness in May 1992.  A letter from a private physician 
dated in June 1992 summarized the veteran's condition and 
history during the May 1992 hospitalization and noted that 
the veteran's cerebrovascular risk factors included smoking, 
hypertension, and a congenital heart murmur.  

Other added evidence included a May 1994 Social Security 
Administration decision awarding disability benefits and 
private treatment records pertaining to noncardiovascular 
conditions.  Additional VA medical records show treatment for 
multiple disabilities, including a September 1993 diagnosis 
of pericardial tamponade, status post aortic valve 
replacement; and treatment for diabetes mellitus as well as 
hypertension.

The June 2000 Board decision

In its June 2000 decision, the Board found that some of the 
evidence added to the record since the January 1994 rating 
decision consisted simply copies of evidence already of 
record and that the remainder was essentially cumulative in 
that it simply confirmed previous diagnoses of aortic 
stenosis and hypertension.  The Board noted that the 
additional evidence did not in any way suggest a worsening of 
the veteran's cardiovascular condition during service.  The 
Board found such evidence not to be so significant as to 
require consideration to fairly decide the veteran's claim.  

There is no indication that the veteran appealed the Board's 
decision to the Court.  Accordingly, it is final.  38 C.F.R. 
§ 20.1100.  

Additionally submitted evidence  

In February 2001, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for "heart problems" and "aggravated 
hypertension."  

The evidence added to the record since the June 2000 Board 
decision includes  copies of VA and private medical records 
dated in the 1980s and 1990s pertaining to treatment for 
heart disability and hypertension that were previously of 
record and other private and VA treatment records for those 
periods that pertain to treatment for other disabilities.  
Other added evidence includes records from the Social 
Security Administration pertaining to disability 
determinations in 1991 and vocational assessments in the 
1980s.  There are also private medical records dated in the 
early 1990s showing treatment and evaluation of the veteran's 
cardiovascular condition at that time that were not 
previously of record.  

Also added to the record are VA outpatient records dated from 
September 2000 to January 2005 showing continuing treatment 
for a variety of disabilities, including cardiovascular 
disease.  Emergency room records from a private hospital show 
hospitalization with complaints of chest pain in early 
January 2001 with transfer to a VA hospital on the same date.  
The record includes extensive VA hospital records and the 
hospital summary, which show that a myocardial profusion scan 
revealed moderate inferior reversible myocardial ischemia.  
Subsequent VA outpatient records include reports of 
cardiology consultations showing the veteran was continued on 
anticoagulation therapy and anti-hypertensive medications, 
and examinations showed a short ejection systolic murmur 
along the left sternal border.

At a VA compensation and pension examination in July 2004, 
the physician noted that the veteran's current problem list 
included hypertension, that he had a history of aortic valve 
replacement, and that an October 2003 myocardial perfusion 
stress test revealed a persistent perfusion defect in the 
inferior region, consistent with previous infarction with no 
reversible ischemia.  On clinical examination, the physician 
noted grade 2/6 systolic ejection murmur at the left upper 
sternal border, with an aortic artificial valve click.  
Diagnoses included organic heart disease with coronary artery 
disease status post old myocardial infarction.  

Analysis

As has been discussed above, in order to reopen the veteran's 
previously denied claim, new and material evidence must have 
been submitted since the final
June 2000 Board decision.

Upon review of all evidence of record, the Board finds that 
the evidence added to the record since the June 2000 Board 
decision is primarily duplicative or cumulative of evidence 
previously of record.  Copies of records previously of record 
are clearly duplicative, while other medical records dated in 
the 1980s and 1990s that are new in the sense that they have 
not been previously considered are cumulative in that they 
simply confirm previous diagnoses of aortic stenosis and 
hypertension.  The matter of the current existence of heart 
disease was established at the time of the June 2000 Board 
decision.  These records cannot be considered to be material 
in that they do not provide any information which pertains to 
an unestablished fact necessary for service connection; that 
is, these records do not indicate any worsening of pre-
existing conditions during service nor do they relate any 
current cardiovascular disease to service.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

In short, the newly received medical evidence does not bear 
on the specific matter at hand and therefore is not so 
significant that it must be considered to fairly decide the 
veteran's claim.  Such evidence cannot, therefore, be found 
to be material to reopen the claim.    

The veteran has recently asserted that the rigors of service 
including working sometimes up to 20 to 22 hours a day, 
backpacking 25 miles a day, pushing a heavy equipment for 16 
hours a day, and forcing him to walk into a burning building 
put stress on what was known at service entrance as a bad 
heart.  These statements are essentially repetitive of 
statements he made previously, and as such are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Although the veteran reportedly had training as a nursing 
assistant and worked for approximately a year as a home 
attendant, the record shows that while he completed the 11th 
grade he dropped out of school at that time.  With this level 
of education, the Board regards the veteran as equivalent to 
a layperson with regard to matters of medical diagnoses and 
questions of etiology.  The veteran's statements cannot 
therefore be seen as competent and cannot be considered new 
and material as to the question of whether any pre-existing 
cardiovascular disease was aggravated in service or to the 
question of the relationship of any current cardiovascular 
disease to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) 
[laypersons are not competent to offer medical opinion and 
such evidence does not provide a basis on which to reopen a 
claim for service connection; Routen v. Brown, [lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108].  

In view of the foregoing, the Board finds that there is no 
evidence added to the record since the most recent prior 
final denial of service connection for cardiovascular disease 
in June 2000 that by itself, or in connection with the 
evidence previously of record, is so significant that it must 
be considered to fairly decide the merits of the claim.  
While some of this evidence is new, none of it any was shows 
or suggests the onset or worsening of any cardiovascular 
disease during the veteran's service, which ended in 1961.  
On this basis, the Board concludes that new and material 
evidence has not been presented to reopen the claim of 
entitlement to service connection for cardiovascular disease.  
The benefits sought on appeal remain denied.  


ORDER

New and material evidence not having been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for cardiovascular disease, the claim 
is not reopened, and the benefit sought on appeal remains 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


